Citation Nr: 0424276	
Decision Date: 09/01/04    Archive Date: 09/15/04

DOCKET NO.  02-11 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
residuals, post operative arthrotomies, left knee, with 
degenerative changes and laxity, to include the issue of 
whether a timely substantive appeal was filed with respect to 
this matter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from August 1965 to 
July 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).   

The matter is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In July 2004, a letter was sent to the veteran indicating, in 
pertinent part, that the Board had determined that it was 
necessary to address a question pertaining to the 
jurisdictional authority of his pending appeal.  

Specifically, the Board indicated that it was necessary to 
consider whether the veteran's substantive appeal was 
received in a timely manner as to the issue of entitlement to 
an increased rating for residuals, postoperative 
arthrotomies, left knee, with degenerative changes and 
laxity, evaluated as 30 percent disabling.  The veteran was 
given the opportunity to request a hearing before the Board 
to present oral argument on the jurisdictional question.  
Later that month, the veteran asked that he be scheduled for 
a hearing before the Board to be held through video 
teleconferencing techniques.  The veteran has a right to such 
a hearing.  
38 U.S.C.A. § 7107(e)(2) (West. 2002); 38 C.F.R. § 20.700(e) 
(2003).  Therefore, a videoconference hearing should be 
scheduled for him pursuant to 38 C.F.R. § 20.704 (2003).  



Accordingly, this case is REMANDED to the RO for the 
following action: 

The RO should take appropriate action to 
schedule a videoconference hearing for 
the veteran.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




